DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-22 in the reply filed on April 26, 2021 is acknowledged.

Claim Objections
Claims 1-22 are objected to because of the following informalities:  
Claim 1, line 2 recites the limitation “the fuse” and it should be read “the open-cavity fuse”.  Appropriate correction is required in order to show a continuous consistency of the same limitation from claim 1, line 1.
Claim 1, line 4 recites the limitation “sacrificial member” and it should be read “the sacrificial member”. Appropriate correction is required to show a continuous recitation.
Claim 5, line 4 recites the limitation “with a with a through-hole” and it should be read “with a through-hole”. It appears to be a typographical error. Correction is respectfully requested.
Claim 13, lines 1-2 recite the limitations “in the middle top layer in the middle bottom layer” and it should be read “in the middle top layer and [[in]] the middle bottom layer”. Correction is required for the typographical error.
Claim 15, line 2 recites the limitations “the middle top layer in the middle bottom layer” and it should be read “the middle top layer and [[in]] the middle bottom layer”. Correction is required for the typographical error.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recites the limitation "the open cavity" and it should be read “an open cavity”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, it is being indefinite and confusing as to which layer(s) of the middle bottom layer, the middle top layer, the top layer, and the bottom layer is the first body portion and the second body portion that were recited in claim 1. As best understood, it appears that at least one of the middle bottom layer and the bottom layer are the first body portion; and at least one of the middle top layer and the top layer are the second body portion. Further clarification is respectfully requested.
Claim 18, line 2 recites the limitation "the castellations" and it should be read “castellations”.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is dependency from claims 17, 16, 13, 5 and 1, wherein the limitation “castellations” was not mentioned in those claims. 
Claim 20, line 2 recites the limitation “the castellated areas” and it should be read “castellated areas”. There is insufficient antecedent basis for this limitation in the claim.
The claims recites the limitation "the laminated insulated layers" (i.e. claim 20, line 2; claims 21, line 2-3). The claim is being indefinite and confusing as to if “the laminated insulated layers” is or is not “the top layer, the middle top layer, the middle bottom layer, and the bottom layer” recited in claim 5.  There is insufficient antecedent basis for this limitation in the claim. Claims 21 and 20 are dependency from claims 19, 18, 17, 16, 13, 5 and 1, wherein the limitation “the laminated insulated layers” was not mentioned in those claims. Clarification respectfully requested.
The above are just examples of inconsistencies problematic issues noticed by the Examiner. Applicant is respectfully asked to review the application for any deficiency that may still be present for appropriate correction. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bender (US 2008/0218305).
Regarding claim 1, Bender discloses a method of manufacturing an open-cavity fuse (see Fig. 16) comprising: providing a first body portion (24) of the fuse; providing a fusible element (20) supported by a sacrificial member (see [0127] fuse 220 in Fig. 16 can employed membrane 202), the fusible element and sacrificial member each being supported at opposite ends thereof by the first body portion (24) and spanning the open cavity (42); removing the sacrificial member (see [0127], the fuse 220 in Fig. 16 can employed the polymer membrane 202; in [0112], the thin polymer 202 ideally melts, vaporizes or otherwise disintegrates); and providing a second body portion (22) that, when joined with the first body portion (24), seals the fusible element within the open cavity (42). 
Regarding claim 2, Bender discloses the method of claim 1 wherein the fusible element is twisted around the sacrificial member (see [0108] i.e. serpentine fuse element). 
Regarding claim 3, Bender discloses the method of claim 2 wherein the sacrificial member is removed by dissolving or ablating (see [0112], the thin polymer 202 ideally melts, vaporizes or otherwise disintegrates). 


Regarding claim 4, Bender discloses the method of claim 1 wherein the sacrificial member comprises polymer (i.e. thin polymer 202). 
Regarding claim 5, Bender discloses the method of claim 1 wherein the open-cavity fuse is a laminated fuse (see Fig. 16) further comprising: providing a middle bottom layer (24) and a middle top layer (22), the middle bottom layer and middle top layer each being provided with a with a through-hole (40,42) formed in a center portion thereof; threading the fusible element (20) and the sacrificial member (202) across the middle bottom layer (24) such that the fusible element (20) traverses the through-hole (42) defined in the middle bottom layer (24); laminating the middle bottom layer and the middle top layer (22); providing a top layer (122) disposed adjacent the middle top layer (22) and a bottom layer (124) disposed adjacent the bottom middle layer (24); and laminating the top layer (122) to the middle top layer and the bottom layer (124) to the middle bottom layer. 
Regarding claim 6, Bender discloses the method of claim 5 wherein the step of laminating the middle bottom layer in the middle top layer comprises: providing one or more layers of epoxy (i.e. layer 222; see Fig. 16) between the middle bottom layer and the middle top layer; and pressing the middle bottom layer and the middle top layer together and heating until the layer of epoxy therebetween polymerizes (see [0123], polymer, polyimide, bonding film, etc.). 
Regarding claim 7, Bender discloses the method of claim 6 wherein: the step of laminating top layer (122; see Fig. 16) to the middle top layer (22) comprises providing a layer of epoxy (222) therebetween, pressing the top layer and the middle top layer together and heating until the layer of epoxy therebetween polymerizes; and the step of laminating bottom layer to the middle bottom layer comprises providing a layer of epoxy therebetween, pressing the bottom layer and the middle bottom layer together and heating (i.e. Reduced lamination temperatures and pressure) until the layer of epoxy therebetween polymerizes (see [0123], polymer, polyimide, bonding film, etc.). 
Regarding claim 8, Bender discloses the method of claim 7 wherein the steps of laminating the top layer to the middle top layer and laminating the bottom layer to the middle bottom layer occur together (see Fig. 16). 
Regarding claim 9, Bender discloses the method of claim 5 wherein the top layer, the middle top layer, the middle bottom layer, and the bottom layer comprise a substantially rectangular block of insulative material (see Fig. 16; they are substantially rectangular). 
Regarding claim 10, Bender discloses the method of claim 9 wherein the insulative material is FR-4 (see [0051], page 4, see table substrate FR-4 material). 
Regarding claim 11, Bender discloses the method of claim 9 wherein the top layer, the middle top layer, the middle bottom layer, and the bottom layer each have a castellation (see Fig. 16, two end notches on each layer) defined on opposite ends thereof. 
Regarding claim 12, Bender discloses the method of claim 7 wherein the epoxy disposed between insulative layers is in the form of a sheet (i.e. film 222) having a through-hole (see [0124] pre-punch openings) formed in a center portion thereof aligning with the through-hole (42, 40) formed in the center portion of the middle top layer (22) and the middle bottom layer (24), and a castellation (i.e. notches at two opposite ends) defined on opposite ends thereof. 
Regarding claim 13, Bender discloses the method of claim 5 wherein the through-holes (40, 42; see Fig. 16) defined in the middle top layer in the middle bottom layer form an air gap (i.e. air gap in holes 40, 42) having the fusible element (20) traversing therethrough. 
Regarding claim 14, Bender discloses the method of claim 13 wherein the top layer (122) and the bottom layer (124) provide a seal to the air gap (e.g. seal can be seen in Fig. 13 and 22). 
Regarding claim 15, Bender discloses the method of claim 11 wherein the fusible element (20; see Fig. 16) extends outwardly from the edges of the middle top layer (22) in the middle bottom layer (24) into the castellation (i.e. ends notches; see Fig. 16) defined on each and of each layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US 2008/0218305) in view of Enriquez (US2016/0005561).
Regarding claim 16, Bender is silent as to disclose “the fusible element is a Wollaston wire having a platinum core in a silver plating.” However, Enriquez teaches, in [0050], a Wollaston wire fusible element (518) having a platinum core (518a) in a silver cladding (518b). Enriquez further teaches, in [0047], that fusible element may be formed using any suitable plating. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Enriquez with that of Bender in order to manufacture a fuse device with suitable rating of the fuse, since such a Wallaston wire is readily conventional in the art as taught by Enriquez. 

Allowable Subject Matter
Claims 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Pertaining art U.S. Patent 4,862,134 teaches, in Col. 5, line 56+, see Figs. 2 and 3, bonding a fusible conductor 5 onto the plating 7 and etching and removing the coating 9 from the fusible conductor 5.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAYING KUE/             Examiner, Art Unit 3729                        
                                                                                                                                                                   
/PETER DUNGBA VO/
Supervisory Patent Examiner of Art Unit 3729